DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The preliminary amendment filed on December 17, 2021 has been entered. Claims 10-17 are now pending in the application.

Double Patenting (Non-Statutory)
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Double patenting between App. 17/554482 and US Patent No. 10,719,984 B2
Claims 10-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 4-8 of US Patent No. 10,719,984 B2 in view of Krishnaswamy (US 2011/0274343 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of US Patent No. 10,719,984 B2 to use the 3D point cloud extraction features of Krishnaswamy in order to allow for analysis of inlier points based on a determined threshold representative of objects in a scene for improving complex detection applications applicable to the vehicle display and object detecting systems.

Double patenting between App. 17/554482 and US Patent No. 11,238,648 B2
Claims 10-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11,238,648 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the methods steps of the current application with those of U.S. Patent No. 11,315,294 B2 as the claims of the current application are broader in scope than those of the issued patent.

Application 17/554482
US Patent No. 10,719,984 B2
Claim 10
Claim 1 + Krishnaswamy
Claim 11
Claim 1 + Krishnaswamy
Claim 12
Claim 2 + Krishnaswamy
Claim 13
Claim 4 + Krishnaswamy
Claim 14
Claim 5 + Krishnaswamy
Claim 15
Claim 6 + Krishnaswamy
Claim 16
Claim 7 + Krishnaswamy
Claim 17
Claim 8 + Krishnaswamy



Application 17/554482
US Patent No. 11,238,648 B2
Claim 10
Claim 1
Claim 11
Claim 2
Claim 12
Claim 3
Claim 13
Claim 4
Claim 14
Claim 5
Claim 15
Claim 6
Claim 16
Claim 7
Claim 17
Claim 8


Allowable Subject Matter

Claim 11 would be objected to as being dependent upon a rejected base claim, and would be allowable if the double patenting rejections listed above are addressed and if the claim is rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of potential allowable subject matter:

In regards to dependent claim 11, none of the cited prior art alone or in combination provides motivation to teach “wherein in the determining, the first surrounding information is determined to be used when the mobile object is under autonomous travel, and the second surrounding information is determined to be used when the mobile object is under manual driving” as the references only teach the concept of switching between 2D and 3D display and switching between autonomous and manual driving modes, however the references fail to disclose the composite process of switching displayed data based on manual and autonomous driving modes in which a 2D display is provided specifically under self-driving mode and a 3D perspective display is provided when the vehicle is determined to be in a manual driving mode.
In addition, there is no teaching, suggestion, or motivation found in the current references and none that can be inferred from the examiner’s own knowledge with respect to the current limitation. 
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 10, 12, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Placke (DE 102004037900 A1, hereinafter referenced “Placke”) in view of Mariet (US 9,501,058 B1, hereinafter referenced “Mariet”) in further view of Krishnaswamy (US 2011/0274343 A1, hereinafter referenced “Krish”).


1-9. (Cancelled)  

In regards to claim 10. (New) Placke discloses a data generation method performed by a data generation device that operates in conjunction with a mobile object (Placke, paragraph [0008]; reference discloses a navigation device 1 and a central unit 4 in the vehicle, which is mounted, for example, in a drive bay in the center console of the vehicle….and a display 7, which is connected to the central unit 4), the data generation method comprising: 
-generating first surrounding information and second surrounding information (Placke, Figs 2a-2b and paragraph [0010]; Reference discloses switching between 2D and 3D representations as the 2D representation 19 is the first surrounding information and the 3D representation 25 is the second surrounding information being determined for display as shown in the Figs 2a-2b), 
-the first surrounding information being information which indicates a surrounding condition of the mobile object and is generated using two-dimensional information (Placke, Figs 2a-2b and paragraph [0010]; Reference discloses switching between 2D and 3D representations as the 2D representation 19 is the first surrounding information as it indicates “a two-dimensional representation in which the vehicle (i.e. mobile object), which is represented by the symbol 21, approaches an intersection 20…..Further buildings are entered by a letter symbol 23 "T" for a gas station or by a hatched represented building 24 in the map display 19 (i.e. surrounding condition of the mobile object). The two-dimensional map representation 19 is displayed after approaching the intersection 20 of more than 100m”), 
-the second surrounding information being information which indicates the surrounding condition of the mobile object and is generated using three-dimensional data (Placke, Figs 2a-2b and paragraph [0010]; Reference discloses switching between 2D and 3D representations as the 3D representation 25 is the second surrounding information as it indicates “The intersection 20 shown in perspective in the illustration of Fig. 2b, also the turn arrow 22'…Furthermore, the building 24 is shown in perspective. Instead of the letter symbol 23, a gas station symbol 26 is also entered in perspective in the three-dimensional representation 25.” The presentation is shown with respect to the vehicle (i.e. mobile object) approaching the intersection)); 
-determining which one of first surrounding information and second surrounding information is to be used, based on a driving condition of the mobile object (Placke, paragraph [0010]; Reference discloses FIG. 2 a shows a two-dimensional representation in which the vehicle, which is represented by the symbol 21, approaches an intersection 20….The two-dimensional map representation 19 is displayed after approaching the intersection 20 of more than 100m. If the distance to the intersection (i.e., driving condition relating to area the vehicle is located) is greater, a three dimensional representation 25 takes place, as shown in FIG. 2b); 
-and using the one of the first surrounding information and the second surrounding information Placke, Figs 2a-2b and paragraph [0010]; Reference discloses in FIGS. 2a and 2b show a first exemplary embodiment for switching between a two-dimensional and a three-dimensional representation interpreted as the first and second surrounding information respectively)), 


Placke does not explicitly disclose but Mariet teaches
-wherein the driving condition is whether the mobile object is under autonomous travel or under manual driving (Mariet, Fig. 2 and Column 5, lines 65-67 and Column 6, lines 1-7; References disclose that vehicle 101 may be equipped with an electronic display 134 for the autonomous driving system and an indicator 144 which identifies whether the autonomous driving system has been engaged.  Vehicle 101 may also identify the current speed of travel 138 by displaying the information in a location visible to the passenger or identifying the speed audibly…vehicle 101 may also include a second display 188 for displaying additional information such as that related to navigation functionality of the computer 110 (which can be used by the passenger when driving himself in a manual mode, or can be displayed to inform the user of a route used for autonomous driving in an autonomous mode). The displaying the speed of travel and navigation functionality information (i.e. types of surrounding information) in relation to displays 134 and 188 in relation to a manual or autonomous driving mode of the vehicle 101 is interpreted as determining whether a driving condition is under autonomous or manual modes with respect to the mobile object or vehicle 101), 
-
Placke and Mariet does not disclose but Krish teaches
-and the three-dimensional data is data obtained by extracting, from three dimensional point cloud data, a point cloud having a feature amount greater than or equal to a threshold for each predetermined data unit, the feature amount being based on one of position information, luminance information, and color information (Krish, paragraphs [0037], [0039], and [0043]; Reference at paragraph [0037] discloses at block 214, if the received point cloud is divided into cells, selected planes (i.e. extracted features) from neighboring cells are optionally merged together. Paragraph [0039] discloses in some embodiments, blocks 206 to 212 are repeated until all the points in the point cloud or respective cell are determined to be part of a plane or until a maximum defined number of iterations have been performed… For example, each hypothetical plane having more than a threshold number of inliers is selected in some embodiments. Similarly, in some embodiments, each hypothetical plane having less than a threshold number of inliers is discarded. Paragraph [0043] discloses at block 356, it is determined whether there are enough points within the neighborhood. In particular, in this embodiment, it is determined if the number of points is greater or equal to a given threshold. The given threshold is set to at least 3, since 3 points are needed to define a plane (i.e. predetermined data unit). In one embodiment, half of the expected points within the neighborhood are used as the threshold.  The extracting of features from cells regarding the planes from the initial point cloud data for a given threshold of points and discarding points not meeting threshold is interpreted as the extracting, from three dimensional point cloud data, only a point cloud having an amount of a feature greater than or equal to a threshold for each predetermined data unit. The threshold determination based on whether points are within a given neighborhood is interpreted as the feature amount being based on position information).

Placke and Mariet are combinable because they are in the same field of endeavor regarding display of vehicle surroundings. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the navigation display method of Placke to include the user interface of Mariet in order to provide the user with an in-vehicle display device that can control change in 2D and 3D display of data regarding the environment surrounding the vehicle as taught by Placke while incorporating the user interface functions of Mariet in order to allow for route planning and object detection tools providing various indicators such as warning graphics to a vehicle occupant via manual or autonomous driving modes to improve vehicle occupant awareness and safety applicable to vehicle display systems such as those taught in Placke.
Placke and Krish are also combinable because they are in the same field of endeavor regarding surrounding scene analysis. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the navigation display method of Placke, in view of the user interface of Mariet, to include the feature extraction techniques of Krish in order to provide the user with an in-vehicle display device that can control change in 2D and 3D display of data regarding the environment surrounding the vehicle as taught by Placke while incorporating the user interface functions of Mariet in order to allow for route planning and object detection tools providing various indicators such as warning graphics to a vehicle occupant via manual or autonomous driving modes. Further incorporating the feature extraction techniques of Krish allows for extracting of a feature from a 3D point cloud data by analysis of inlier points based on a determined threshold representative of objects in a scene for improving complex detection applications applicable to the vehicle display and object detecting features as taught in Placke and Mariet.

In regards to claim 12. (New) Placke in view of Mariet in further view of Krish teach the data generation method according to claim 10.
Placke further discloses
-wherein 2the driving condition is an area in which the mobile object is located (Placke, paragraph [0010]; Reference discloses FIG. 2 a shows a two-dimensional representation in which the vehicle, which is represented by the symbol 21, approaches an intersection 20….The two-dimensional map representation 19 is displayed after approaching the intersection 20 of more than 100m. If the distance to the intersection (i.e., driving condition relating to area the vehicle is located) is greater, a three dimensional representation 25 takes place, as shown in FIG. 2b.).  

In regards to claim 15. (New) Placke in view of Mariet teach the data generation method according to claim 10.
Placke and Mariet does not disclose but Krish teaches
-wherein the three-dimensional data is three-dimensional point cloud data (Krish, paragraph [0019]; Reference discloses in this exemplary embodiment, the data points collected by sensor 102 comprise a three dimensional (3D) point cloud).
Placke and Krish are also combinable because they are in the same field of endeavor regarding surrounding scene analysis. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the navigation display method of Placke, in view of the user interface of Mariet, to include the feature extraction techniques of Krish in order to provide the user with an in-vehicle display device that can control change in 2D and 3D display of data regarding the environment surrounding the vehicle as taught by Placke while incorporating the user interface functions of Mariet in order to allow for route planning and object detection tools providing various indicators such as warning graphics to a vehicle occupant via manual or autonomous driving modes. Further incorporating the feature extraction techniques of Krish allows for extracting of a feature from a 3D point cloud data by analysis of inlier points based on a determined threshold representative of objects in a scene for improving complex detection applications applicable to the vehicle display and object detecting features as taught in Placke and Mariet.
	

In regards to claim 17. (New) Placke discloses a data generation device that operates in conjunction with a mobile object (Placke, paragraph [0008]; Reference discloses a navigation device 1 and a central unit 4 in the vehicle, which is mounted, for example, in a drive bay in the center console of the vehicle….and a display 7, which is connected to the central unit 4), the data generation device comprising: 
-a processor (Placke, paragraph [0009]; CPU 4) that: generates first surrounding information and second surrounding information (Placke, Figs 2a-2b and paragraph [0010]; Reference discloses switching between 2D and 3D representations as the 2D representation 19 is the first surrounding information and the 3D representation 25 is the second surrounding information being determined for display as shown in the Figs 2a-2b), 
-the first surrounding information being information which indicates a surrounding condition of the mobile object and is generated using two-dimensional information (Placke, Figs 2a-2b and paragraph [0010]; Reference discloses switching between 2D and 3D representations as the 2D representation 19 is the first surrounding information as it indicates “a two-dimensional representation in which the vehicle (i.e. mobile object), which is represented by the symbol 21, approaches an intersection 20…..Further buildings are entered by a letter symbol 23 "T" for a gas station or by a hatched represented building 24 in the map display 19 (i.e. surrounding condition of the mobile object). The two-dimensional map representation 19 is displayed after approaching the intersection 20 of more than 100m”), 
-the second surrounding information being information which indicates the surrounding condition of the mobile object and is generated using three-dimensional data (Placke, Figs 2a-2b and paragraph [0010]; Reference discloses switching between 2D and 3D representations as the 3D representation 25 is the second surrounding information as it indicates “The intersection 20 shown in perspective in the illustration of Fig. 2b, also the turn arrow 22'…Furthermore, the building 24 is shown in perspective. Instead of the letter symbol 23, a gas station symbol 26 is also entered in perspective in the three-dimensional representation 25.” The presentation is shown with respect to the vehicle (i.e. mobile object) approaching the intersection)); 
-determines which one of first surrounding information and second surrounding information is to be used, based on a driving condition of the mobile object (Placke, paragraph [0010]; Reference discloses FIG. 2 a shows a two-dimensional representation in which the vehicle, which is represented by the symbol 21, approaches an intersection 20….The two-dimensional map representation 19 is displayed after approaching the intersection 20 of more than 100m. If the distance to the intersection (i.e., driving condition relating to area the vehicle is located) is greater, a three dimensional representation 25 takes place, as shown in FIG. 2b); 
-and using the one of the first surrounding information and the second surrounding information (Placke, Figs 2a-2b and paragraph [0010]; Reference discloses in FIGS. 2a and 2b show a first exemplary embodiment for switching between a two-dimensional and a three-dimensional representation interpreted as the first and second surrounding information respectively)), 


Placke does not explicitly disclose but Mariet teaches
-wherein the driving condition is whether the mobile object is under autonomous travel or under manual driving (Mariet, Fig. 2 and Column 5, lines 65-67 and Column 6, lines 1-7; References disclose that vehicle 101 may be equipped with an electronic display 134 for the autonomous driving system and an indicator 144 which identifies whether the autonomous driving system has been engaged.  Vehicle 101 may also identify the current speed of travel 138 by displaying the information in a location visible to the passenger or identifying the speed audibly…vehicle 101 may also include a second display 188 for displaying additional information such as that related to navigation functionality of the computer 110 (which can be used by the passenger when driving himself in a manual mode, or can be displayed to inform the user of a route used for autonomous driving in an autonomous mode). The displaying the speed of travel and navigation functionality information (i.e. types of surrounding information) in relation to displays 134 and 188 in relation to a manual or autonomous driving mode of the vehicle 101 is interpreted as determining whether a driving condition is under autonomous or manual modes with respect to the mobile object or vehicle 101), 

Placke and Mariet does not disclose but Krish teaches
-and the three-dimensional data is data obtained by extracting, from three dimensional point cloud data, a point cloud having a feature amount greater than or equal to a threshold for each predetermined data unit, the feature amount being based on one of position information, luminance information, and color information (Krish, paragraphs [0037], [0039], and [0043]; Reference at paragraph [0037] discloses at block 214, if the received point cloud is divided into cells, selected planes (i.e. extracted features) from neighboring cells are optionally merged together. Paragraph [0039] discloses in some embodiments, blocks 206 to 212 are repeated until all the points in the point cloud or respective cell are determined to be part of a plane or until a maximum defined number of iterations have been performed… For example, each hypothetical plane having more than a threshold number of inliers is selected in some embodiments. Similarly, in some embodiments, each hypothetical plane having less than a threshold number of inliers is discarded. Paragraph [0043] discloses at block 356, it is determined whether there are enough points within the neighborhood. In particular, in this embodiment, it is determined if the number of points is greater or equal to a given threshold. The given threshold is set to at least 3, since 3 points are needed to define a plane (i.e. predetermined data unit). In one embodiment, half of the expected points within the neighborhood are used as the threshold.  The extracting of features from cells regarding the planes from the initial point cloud data for a given threshold of points and discarding points not meeting threshold is interpreted as the extracting, from three dimensional point cloud data, only a point cloud having an amount of a feature greater than or equal to a threshold for each predetermined data unit. The threshold determination based on whether points are within a given neighborhood is interpreted as the feature amount being based on position information).
Placke and Krish are also combinable because they are in the same field of endeavor regarding surrounding scene analysis. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the navigation display method of Placke, in view of the user interface of Mariet, to include the feature extraction techniques of Krish in order to provide the user with an in-vehicle display device that can control change in 2D and 3D display of data regarding the environment surrounding the vehicle as taught by Placke while incorporating the user interface functions of Mariet in order to allow for route planning and object detection tools providing various indicators such as warning graphics to a vehicle occupant via manual or autonomous driving modes. Further incorporating the feature extraction techniques of Krish allows for extracting of a feature from a 3D point cloud data by analysis of inlier points based on a determined threshold representative of objects in a scene for improving complex detection applications applicable to the vehicle display and object detecting features as taught in Placke and Mariet.

Claim 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Placke (DE 102004037900 A1) in view of Mariet (US 9,501,058 B1) in view of Krishnaswamy (US 2011/0274343 A1) as applied to claim 10 above, and further in view of Dolgov (US 2014/0121880 A1, hereinafter referenced “Dolgov”).

In regards to claim 13. (New) Placke in view of Mariet in further view of Krish teach the data generation method according to claim 10.
Placke, Mariet, and Krish does not explicitly disclose but Dolgov teaches
-wherein the three-dimensional data is data having a mesh structure generated from three- dimensional point cloud data (Dolgov, paragraph [0039]; Reference discloses the use of point cloud data for conversion to polygon or triangle mesh in rendering an object as the 3D point cloud is obtained from a LIDAR device where light is reflected from objects on a road or in the vicinity of a road).  
Placke and Mariet are combinable because they are in the same field of endeavor regarding display of vehicle surroundings. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the navigation display method of Placke to include the user interface of Mariet in order to provide the user with an in-vehicle display device that can control change in 2D and 3D display of data regarding the environment surrounding the vehicle as taught by Placke while incorporating the user interface functions of Mariet in order to allow for route planning and object detection tools providing various indicators such as warning graphics to a vehicle occupant via manual or autonomous driving modes to improve vehicle occupant awareness and safety applicable to vehicle display systems such as those taught in Placke.
Placke and Krish are also combinable because they are in the same field of endeavor regarding surrounding scene analysis. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the navigation display method of Placke, in view of the user interface of Mariet, to include the feature extraction techniques of Krish in order to provide the user with an in-vehicle display device that can control change in 2D and 3D display of data regarding the environment surrounding the vehicle as taught by Placke while incorporating the user interface functions of Mariet in order to allow for route planning and object detection tools providing various indicators such as warning graphics to a vehicle occupant via manual or autonomous driving modes. Further incorporating the feature extraction techniques of Krish allows for extracting of a feature from a 3D point cloud data by analysis of inlier points based on a determined threshold representative of objects in a scene for improving complex detection applications applicable to the vehicle display and object detecting features as taught in Placke and Mariet.
Placke and Dolgov are also combinable because they are in the same field of endeavor regarding display of vehicle surroundings. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the navigation display method of Placke, in view of the user interface of Mariet in further view of the feature extraction techniques of Krish, to include the vehicle position controlling method of Dolgov in order to provide the user with an in-vehicle display device that can control change in 2D and 3D display of data regarding the environment surrounding the vehicle as taught by Placke while incorporating the user interface functions of Mariet in order to allow for route planning and object detection tools providing various indicators such as warning graphics to a vehicle occupant via manual or autonomous driving modes. Further incorporating the feature extraction techniques of Krish allows for extracting of a feature from a 3D point cloud data by analysis of inlier points based on a determined threshold representative of objects in a scene. In addition, incorporating the vehicle positioning control functions of Dolgov allows for a computing device to identify objects within a vicinity of the road and provide a lateral distance with which the vehicle needs to maintain and controlling the vehicle to do so allowing for manual and autonomous driving applicable to improving driver safety applicable to vehicle display systems such as those taught in Placke and Mariet.

In regards to claim 14. (New) Placke in view of Mariet in further view of Krish teach the data generation method according to claim 10. 
Placke, Mariet, and Krish does not explicitly disclose but Dolgov teaches
-wherein point cloud data extracted from the three dimensional point cloud data is necessary for one of self-location estimation, drive assist, and self-driving (Dolgov, paragraph [0039]; Reference discloses the use of point cloud data for conversion to polygon or triangle mesh in rendering an object as the 3D point cloud is obtained from a LIDAR device where light is reflected from objects on a road or in the vicinity of a road. Paragraph [0105] discloses the computing device (which uses LIDAR) controlling the vehicle in autonomous or semi-autonomous operation mode)  
Placke and Dolgov are also combinable because they are in the same field of endeavor regarding display of vehicle surroundings. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the navigation display method of Placke, in view of the user interface of Mariet in further view of the feature extraction techniques of Krish, to include the vehicle position controlling method of Dolgov in order to provide the user with an in-vehicle display device that can control change in 2D and 3D display of data regarding the environment surrounding the vehicle as taught by Placke while incorporating the user interface functions of Mariet in order to allow for route planning and object detection tools providing various indicators such as warning graphics to a vehicle occupant via manual or autonomous driving modes. Further incorporating the feature extraction techniques of Krish allows for extracting of a feature from a 3D point cloud data by analysis of inlier points based on a determined threshold representative of objects in a scene. In addition, incorporating the vehicle positioning control functions of Dolgov allows for a computing device to identify objects within a vicinity of the road and provide a lateral distance with which the vehicle needs to maintain and controlling the vehicle to do so allowing for manual and autonomous driving applicable to improving driver safety applicable to vehicle display systems such as those taught in Placke and Mariet.


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Placke (DE 102004037900 A1) in view of Mariet (US 9,501,058 B1) in view of Krishnaswamy (US 2011/0274343 A1) as applied to claim 10 above, and further in view of Ng-Thow-Hing (US 2016/0260326 A1, hereinafter referenced “Ng”).

In regards to claim 16. (New) Placke in view of Mariet in further view of Krish teach the data generation method according to claim 10.
Placke, Mariet, and Krish does not explicitly disclose but Ng-Thow-Hing teaches
-wherein in the using, the second surrounding information is displayed on a head-up display (Ng-Thow-Hing, paragraph [0027]; Reference discloses the vehicular volumetric head-up display 106 can be capable of rendering volumetric contact-analog augmented reality graphic elements), the data generation method further comprising: adjusting a display position of the second surrounding information according to one of posture, physique, and eye position of a user aboard the mobile object (Ng-Thow-Hing, paragraph [0028]; Reference discloses the eye box 116 can be sized to encompass different possible head positions of the driver regardless of a position and posture of the driver seat 108, or the head-up display 106 can be configured to detect the position and posture of the driver seat 108, and to adjust a position and size of the eye box 116 based thereon. Through the head-up display 106, the augmented reality indicator 120 (i.e. 3D information or second surrounding information) for the pedestrian intersection alert system can be shown).  
Placke and Mariet are combinable because they are in the same field of endeavor regarding display of vehicle surroundings. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the navigation display method of Placke to include the user interface of Mariet in order to provide the user with an in-vehicle display device that can control change in 2D and 3D display of data regarding the environment surrounding the vehicle as taught by Placke while incorporating the user interface functions of Mariet in order to allow for route planning and object detection tools providing various indicators such as warning graphics to a vehicle occupant via manual or autonomous driving modes to improve vehicle occupant awareness and safety applicable to vehicle display systems such as those taught in Placke.
Placke and Krish are also combinable because they are in the same field of endeavor regarding surrounding scene analysis. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the navigation display method of Placke, in view of the user interface of Mariet, to include the feature extraction techniques of Krish in order to provide the user with an in-vehicle display device that can control change in 2D and 3D display of data regarding the environment surrounding the vehicle as taught by Placke while incorporating the user interface functions of Mariet in order to allow for route planning and object detection tools providing various indicators such as warning graphics to a vehicle occupant via manual or autonomous driving modes. Further incorporating the feature extraction techniques of Krish allows for extracting of a feature from a 3D point cloud data by analysis of inlier points based on a determined threshold representative of objects in a scene for improving complex detection applications applicable to the vehicle display and object detecting features as taught in Placke and Mariet.
Placke and Ng are also combinable because they are in the same field of endeavor regarding display of vehicle surroundings. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the navigation display method of Placke, in view of the user interface of Mariet in further view of the feature extraction techniques of Krish, to include the heads up display of Ng in order to provide the user with an in-vehicle display device that can control change in 2D and 3D display of data regarding the environment surrounding the vehicle as taught by Placke while incorporating the user interface functions of Mariet in order to allow for route planning and object detection tools providing various indicators such as warning graphics to a vehicle occupant via manual or autonomous driving modes. Further incorporating the feature extraction techniques of Krish allows for extracting of a feature from a 3D point cloud data by analysis of inlier points based on a determined threshold representative of objects in a scene. In addition, incorporating the heads up display functions of Ng allows for use of a heads up display within a vehicle for providing augmented reality display which can indicated pedestrians outside the view of the driver applicable to improving detection of objects and operator safety applicable to vehicle surrounding’s display systems such as those taught in Placke and Mariet.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See the Notice of Refences Cited (PTO-892)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL M ROBINSON whose telephone number is (571)270-3526. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRELL M ROBINSON/Examiner, Art Unit 2619